        Case 3:19-cr-00455-CRB Document 38 Filed 03/25/21 Page 1 of 2



 1   HARRIS B. TABACK, Esq.
     California Bar No. 111017
 2   LAW OFFICES OF HARRIS B. TABACK
     345 Franklin Street, Suite. 102
 3   San Francisco, California 94102
     Telephone: (415) 241-1400
 4   Facsimile: (415) 565-0110
     Email: htaback@earthlink.net
 5
     Attorney for Defendant WILLIAM CRUZ ZUNIGA
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN FRANCISCO DIVISION
11
12
      UNITED STATES OF AMERICA                               )
13                                                           )   CR No. CR 19 - 0455 CRB
                                                             )
14                           Plaintiff,                      )   STIPULATION EXCLUDING TIME
                                                             )   UNDER THE SPEEDY TRIAL ACT
15                    v.                                     )   FROM MARCH 24, 2021 TO APRIL
                                                             )   21, 2021 AND REQUEST TO
16    WILLIAM CRUZ ZUNIGA                                    )   RESCHEDULE CHANGE OF PLEA
      (AKA CARLOS FLORES)                                    )   HEARING TO APRIL 21, 2021 AND
17                                                           )   PROPOSED ORDER
                                                             )
18                          Defendant.                       )

19             The parties were scheduled for a Change of Plea Hearing on March 24, 2021. Counsel for
20   out of custody Defendant WILLIAM ZUNIGA requests additional time for effective representation
21   of counsel and the Government has no objection. Both sides stipulate to continue the next
22   appearance to April 21, 2021 at 1:30 pm.
23              Further, the parties agree and stipulate that time should be excluded under the Speedy Trial
24   Act from March 24, 2021 to April 21, 2021 for effective preparation of counsel. 18 U.S.C.
25   3161(h)(B)(IV).
26              IT IS SO STIPULATED.
27   /////////////
28
     /////////////
       Case 3:19-cr-00455-CRB Document 38 Filed 03/25/21 Page 2 of 2



 1   DATED: March 24, 2021                            /s/ Harris B. Taback
                                                      ____________________________________
 2
                                                      HARRIS B. TABACK
 3                                                    ATTORNEY FOR DEFENDANT
                                                      WILLIAM CRUZ ZUNIGA
 4
 5   DATED: March 24, 2021                            STEPHANIE M. HINDS
 6                                                    ACTING UNITED STATES ATTORNEY

 7
                                                      /s/ Anne Hsieh
 8                                                    _____________________________________
                                                      ANNE HSIEH
 9                                                    ASSISTANT UNITED STATES ATTORNEY
10
11                                        [PROPOSED] ORDER

12         GOOD CAUSE APPEARING, it is hereby ordered that the Change of Plea Hearing in this

13   case will be held on April 21, 2021 at 1:30 p.m. The court finds that exclusion from the time
14   limits applicable under 18 U.S.C. 3161 (The Speedy Trial Act) for the period from March 24,
15
     2021 to April 21, 2021, is warranted and that the ends of justice served by the exclusion of time
16
     outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. 3161
17
     (h)(7)(A). The failure to grant the requested continuance would deny Defendant ZUNIGA
18
     effective preparation of counsel, taking into account the exercise of due diligence. 18 U.S.C.
19
     3161(h)(7)(B)(IV).
20
            IT IS HEREBY ORDERED THAT the time from March 24, 2021 to April 21, 2021 shall
21
22   be excluded from computation under the Speedy Trial Act.

23                 25
     DATED: March__________, 2021

24
25                                                    _____________________________________
                                                      THE HONORABLE CHARLES R. BREYER
26                                                    SENIOR U. S. DISTRICT JUDGE
27
28
                                                    -2-
